                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,                       )
                                                 )
                              Plaintiff,         )
                                                 )
                     v.                          )      Case No. 4:94-00032-CR-RK
                                                 )
 TERRANCE DAVIS,                                 )
                                                 )
                              Defendant.         )
                 ORDER DENYING MOTION FOR RECONSIDERATON
       The Court denied Davis’ motion for a reduction in sentence (Doc. 138) on March 30, 2020.
Now before the Court is Defendant Terrance Davis’ motion for reconsideration of that order.
(Doc. 139.) In his present motion, Davis does not set out any additional reasons which would
compel a reduction in sentence. Therefore, Davis’ motion for reconsideration (Doc. 139) is
DENIED. The Clerk of Court is directed to mail a copy of this order to Defendant Terrance Davis.
       IT IS SO ORDERED.




                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: April 15, 2020




         Case 4:94-cr-00032-RK Document 140 Filed 04/15/20 Page 1 of 1
